              Case 20-12456-JTD   Doc 612-4   Filed 11/25/20   Page 1 of 15




                                  EXHIBIT C1 – C2

                                   Forms of Ballot




DOCS_LA:333990.6
              Case 20-12456-JTD   Doc 612-4   Filed 11/25/20   Page 2 of 15




                                    EXHIBIT C-1


           FORM OF BALLOT FOR PREPETITION SECURED DEBT CLAIMS




DOCS_LA:333990.6
              Case 20-12456-JTD              Doc 612-4        Filed 11/25/20        Page 3 of 15




                        IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE


In re:                                                       ) Chapter 11
                                                             )
RTI HOLDING COMPANY, LLC,1                                   ) Case No.: 20-12456 (JTD)
                                                             )
                                   Debtor.                   ) (Jointly Administered)


                                   BALLOT TO ACCEPT OR REJECT
                                    DEBTORS’ CHAPTER 11 PLAN

                         CLASS 3: PREPETITION SECURED DEBT CLAIMS

         THIS BALLOT IS TO BE USED BY OR ON BEHALF OF HOLDERS OF CLASS 3A AND
         3B PREPETITION SECURED DEBT CLAIMS FOR VOTING IN THEIR CLAIMS
         RESPECTIVE SUBCLASSES 3A AND 3B. PLEASE READ AND FOLLOW THE
         ATTACHED INSTRUCTIONS CAREFULLY. PLEASE COMPLETE, SIGN AND DATE
         THIS BALLOT AND RETURN IT IN THE ENCLOSED ENVELOPE PROMPTLY. IF THE
         SOLICITATION AGENT HAS NOT RECEIVED THIS BALLOT BY 5:00 P.M.,
         PREVAILING EASTERN TIME, ON JANUARY 22, 2021 (THE “VOTING DEADLINE”),
         UNLESS EXTENDED AT THE SOLE DISCRETION OF THE DEBTORS, IT WILL NOT
         BE COUNTED. FACSIMILE AND E-MAIL BALLOTS WILL NOT BE ACCEPTED.

This ballot (the “Ballot”) is submitted to you to solicit your vote to accept or reject the Debtors’ Chapter
11 Plan [Docket No.353] filed by RTI Holding Company, LLC and its affiliated debtors and debtors in
possession (the “Debtors”) (including all exhibits thereto and as amended, modified or supplemented from

1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
                                                         1
DOCS_LA:333990.6
                Case 20-12456-JTD             Doc 612-4          Filed 11/25/20       Page 4 of 15




time to time, the “Plan”).2 The Plan is described in the related Disclosure Statement for Debtors’ Chapter
11 Plan [Docket No. 354] (including all exhibits thereto and as amended, modified or supplemented from
time to time, the “Disclosure Statement”) approved by order of the United States Bankruptcy Court for the
District of Delaware [Docket No. __]. The Disclosure Statement provides information to assist you in
deciding how to vote your Ballot. You should review the Disclosure Statement and the Plan before you
vote. You may wish to seek legal advice concerning the Plan and the classification and treatment of your
claim(s) under the Plan.

The Plan can be confirmed by the Bankruptcy Court and thereby made binding on you if it is accepted by
the holders of at least one-half in number and two-thirds in amount of the claims in each respective subclass
3A or 3B and who vote on the Plan and if the Plan otherwise satisfies applicable legal requirements.
IF YOU HAVE RECEIVED A DAMAGED BALLOT OR IF YOU LOSE YOUR BALLOT, OR IF
     YOU HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR THE VOTING
          PROCEDURES, PLEASE CONTACT THE SOLICITATION AGENT.
                   PLEASE READ THE ATTACHED VOTING INFORMATION AND
                     INSTRUCTIONS BEFORE COMPLETING THIS BALLOT.

PLEASE COMPLETE ITEM 1. IF NEITHER THE “ACCEPT” NOR “REJECT” BOX IS CHECKED
IN ITEM 1, THIS BALLOT WILL NOT BE COUNTED AS HAVING BEEN CAST. IF THIS
BALLOT IS NOT SIGNED IN ITEM 3 BELOW, THIS BALLOT WILL NOT BE VALID OR
COUNTED AS HAVING BEEN CAST.

Item 1. Class Vote. The undersigned, the holder of a Class 3 Prepetition Secured Debt Claim, hereby
votes, in the amount set forth below, as follows (check one box):
                    Accept the Plan                    Reject the Plan.
                   Amount of Claim: $_______________________
Item 2. Acknowledgments. By signing this Ballot, the undersigned acknowledges receipt of the
Disclosure Statement and the other applicable solicitation materials and certifies that the undersigned is the
claimant or has the power and authority to vote to accept or reject the Plan on behalf of the claimant. The
undersigned understands that, if this Ballot is validly executed but does not indicate either acceptance or
rejection of the Plan, this Ballot will not be counted.


                    Name of Creditor                           Social Security or Federal Tax I.D. No. (optional)


                        Signature

        If by Authorized Agent, Name and Title                                  Street Address


                                                                             City, State, Zip Code
    ____________________________________

2
    Terms not otherwise defined herein shall have the meaning ascribed to such terms in the Plan.
                                                           2
DOCS_LA:333990.6
              Case 20-12456-JTD     Doc 612-4   Filed 11/25/20   Page 5 of 15




                   Date Completed                        Telephone Number




                                            3
DOCS_LA:333990.6
              Case 20-12456-JTD              Doc 612-4         Filed 11/25/20        Page 6 of 15




     VOTING INFORMATION AND INSTRUCTIONS FOR COMPLETING THE BALLOT

1.      In the boxes provided in Item 1 of the Ballot, please indicate acceptance or rejection of the Plan. Complete
        the Ballot by providing all the information requested and sign, date and return the Ballot by mail, overnight
        courier or personal delivery to the Solicitation Agent at the following address:

                                         RTI Holding Company, LLC
                                    c/o Epiq Corporate Restructuring, LLC
                                              [ADDRESS TBD]



        An envelope addressed to the Solicitation Agent is enclosed for your convenience.

        Alternatively, you may submit your Ballot via the Solicitation Agent’s online portal by visiting
        https://dm.epiq11.com/case/rubytuesday/info. Click on the “Submit E-Ballot” section of the website and
        follow the instructions to submit your Ballot.

        IMPORTANT NOTE: You will need the following information to retrieve and submit your customized
        electronic Ballot:

                   Unique E-Ballot ID#:________________________________

        The Solicitation Agent’s online portal is the sole manner in which Ballots will be accepted via electronic or
        online transmission. Ballots submitted by facsimile, email or other means of electronic transmission will not
        be counted.

        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of your electronic
        Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you receive, as applicable.
        Creditors who cast a Ballot using the Solicitation Agent’s online portal should NOT also submit a paper
        Ballot.

        Ballots must be received by the Solicitation Agent by 5:00 p.m., Prevailing Eastern Time, January 22,
        2021 (the “Voting Deadline”). If a Ballot is received after the Voting Deadline, it will not be counted.

2.      Please sign and date your ballot as required in Item 3. Your signature is required before your ballot may be
        counted.

3.      If your claim has not been previously allowed by order of the Bankruptcy Court, your claim will be deemed
        to be temporarily allowed, solely for purposes of voting on the Plan unless there is an objection to your claim
        pending as of January 5, 2021. The temporary allowance of your claim for voting purposes does not
        constitute an allowance of your claim for purposes of distribution under the Plan and is without prejudice to
        the rights of the Debtors, or any other party in interest, in any other context (e.g., the right to contest the
        amount or validity of any claim for purposes of allowance under the Plan). If your claim is the subject of an
        objection that was filed by January 5, 2021, in accordance with Bankruptcy Rule 3018, your Ballot will not
        be counted unless the Court temporarily allows your claim for purposes of voting to accept or reject the Plan.
        In order for a claim subject to a timely filed objection to be temporarily allowed for voting purposes only,
        you are required to file a motion with the Bankruptcy Court seeking such relief by no later than January 14,
        2021. Notwithstanding the foregoing, if the Debtors file a timely objection to your claim and request that
        your claim be allowed in a specific amount, and you file a timely and valid Ballot, your Ballot shall be
        counted in such specified amount.

4.      The following voting and standard assumptions shall be used in tabulating Ballots, including yours:


                                                          4
DOCS_LA:333990.6
              Case 20-12456-JTD               Doc 612-4         Filed 11/25/20          Page 7 of 15




        a.        Except to the extent the Debtors otherwise determine, or as permitted by the Court, Ballots received
        after the Voting Deadline will not be accepted or counted by the Debtors in connection with the confirmation
        of the Plan;

        b.        Claims shall not be split for purposes of voting; thus, each creditor must vote the full amount of its
        Claim(s) within each class to either accept or reject the Plan. If a creditor attempts to split such vote on their
        Ballot, such Ballot will not be counted for voting purposes;

        c.         Any executed Ballot which does not indicate an acceptance or rejection shall not be counted;

        d.       Any executed Ballot which indicates both an acceptance and rejection of the Plan shall not be
        counted;

        e.      Votes cast pursuant to a Ballot that is not signed or does not contain an original signature shall not
        be counted, unless the Court orders otherwise;

        f.      Parties holding Claims in more than one Class under the Plan may receive more than one Ballot
        coded for each different Class;

        g.      The method of delivery of Ballots to be sent to the Solicitation Agent is at the election and risk of
        each holder of a Claim, but, except as otherwise provided in the Disclosure Statement, such delivery will be
        deemed made only when the original, executed Ballot is actually received by the Solicitation Agent;

        h.        Delivery of the original executed Ballot to the Solicitation Agent on or before the Voting Deadline
        is required. Delivery of a Ballot by facsimile, email or any other electronic means will not be accepted unless
        otherwise ordered by the Court; however Ballots may be electronically submitted using the Solicitation
        Agent’s official on-line electronic ballot portal at https://dm.epiq11.com/case/rubytuesday/info;

        i.       No Ballot sent to the Debtors, or the Debtors’ financial or legal advisors, shall be accepted or
        counted;

        j.      If multiple Ballots are received from or on behalf of an individual holder of a Claim with respect to
        the same Claim prior to the Voting Deadline, the last properly completed Ballot timely received will be
        deemed to reflect the voter’s intent and to supersede and revoke any prior Ballot;

        k.       If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-fact, officer of a
        corporation, or other person acting in a fiduciary or representative capacity, such person should indicate such
        capacity when signing and, if requested by the Debtors, must submit proper evidence, satisfactory to the
        Debtors, of such person’s authority to so act in such capacity;

        l.        The Debtors, subject to contrary order of the Court, may waive any defect in any Ballot at any time,
        either before or after the close of voting, and without notice. Except as otherwise provided herein, the Debtors
        may reject such defective Ballot as invalid and, therefore, not count it in connection with confirmation of the
        Plan;

        m.        Unless otherwise ordered by the Court, all questions as to the validity, eligibility (including time of
        receipt) and revocation or withdrawal of Ballots will be determined by the Debtors, which determination
        shall be final and binding;

        n.        If a designation is requested under section 1126(e) of the Bankruptcy Code, any vote to accept or
        reject the Plan cast with respect to such Claim shall not be counted for purposes of determining whether the
        Plan has been accepted or rejected, unless the Court orders otherwise;

        o.        Any holder of a Claim who has delivered a valid Ballot voting on the Plan may withdraw such vote
        solely in accordance with Bankruptcy Rule 3018(a);
                                                           5
DOCS_LA:333990.6
              Case 20-12456-JTD               Doc 612-4         Filed 11/25/20          Page 8 of 15




        p.       Unless waived or as otherwise ordered by the Court, any defects or irregularities in connection with
        deliveries of Ballots must be cured by the Voting Deadline, and unless otherwise ordered by the Court,
        delivery of such Ballots will not be deemed to have been made until such irregularities have been cured or
        waived. Ballots previously furnished (and as to which any irregularities have not been cured or waived by
        the Voting Deadline) will not be counted;

        q.        Neither the Debtors, nor any other person or entity, will be under any duty to provide notification
        of defects or irregularities with respect to the delivery of Ballots, nor will any of them incur any liability for
        failure to provide such notification;

        r.        No fees or commissions or other remuneration will be payable to any broker, dealer or other person
        for soliciting Ballots to accept the Plan;

        s.       The Ballot is not a letter of transmittal and may not be used for any purpose other than to vote to
        accept or reject the Plan; and

        t.      The Ballot does not constitute, and shall not be deemed to be, a Proof of Claim or an assertion or
        admission of a Claim or Equity Interest.

5.      NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR TO MAKE
        ANY REPRESENTATION, OTHER THAN WHAT IS CONTAINED IN THE MATERIALS MAILED
        WITH THIS BALLOT OR OTHER MATERIALS AUTHORIZED BY THE BANKRUPTCY COURT.

6.      PLEASE RETURN YOUR BALLOT PROMPTLY. THE SOLICITATION AGENT WILL NOT
        ACCEPT BALLOTS BY FACSIMILE OR E-MAIL.

        NO PERSON, INCLUDING THE SOLICITATION AGENT, HAS BEEN AUTHORIZED TO
        GIVE ANY ADVICE, INCLUDING LEGAL ADVICE, REGARDING THE DEBTORS OR
        THE PLAN.




                                                           6
DOCS_LA:333990.6
              Case 20-12456-JTD   Doc 612-4   Filed 11/25/20   Page 9 of 15




                                    EXHIBIT C–2

                   FORM OF BALLOT FOR GENERAL UNSECURED CLAIMS




DOCS_LA:333990.6
              Case 20-12456-JTD             Doc 612-4         Filed 11/25/20       Page 10 of 15




                        IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE

In re:                                                       ) Chapter 11
                                                             )
RTI HOLDING COMPANY, LLC,1                                   ) Case No.: 20-12456 (JTD)
                                                             )
                                   Debtor.                   ) (Jointly Administered)


                                   BALLOT TO ACCEPT OR REJECT
                                    DEBTORS’ CHAPTER 11 PLAN

                              CLASS 4: GENERAL UNSECURED CLAIMS

         THIS BALLOT IS TO BE USED BY OR ON BEHALF OF HOLDERS OF CLASS 4
         GENERAL UNSECURED CLAIMS AGAINST THE DEBTORS. PLEASE READ AND
         FOLLOW THE ATTACHED INSTRUCTIONS CAREFULLY. PLEASE COMPLETE,
         SIGN AND DATE THIS BALLOT AND RETURN IT IN THE ENCLOSED ENVELOPE
         PROMPTLY. IF THE SOLICITATION AGENT HAS NOT RECEIVED THIS BALLOT
         BY 5:00 P.M., PREVAILING EASTERN TIME, ON JANUARY 22, 2021 (THE “VOTING
         DEADLINE”), UNLESS EXTENDED AT THE SOLE DISCRETION OF THE DEBTORS,
         IT WILL NOT BE COUNTED. FACSIMILE AND E-MAIL BALLOTS WILL NOT BE
         ACCEPTED.

This ballot (the “Ballot”) is submitted to you to solicit your vote to accept or reject the Debtors’ Chapter
11 Plan [Docket No. 353] filed by RTI Holding Company, LLC and its affiliated debtors and debtors in
possession (the “Debtors”) (including all exhibits thereto and as amended, modified or supplemented from



1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.


                                                         1
DOCS_LA:333990.6
                Case 20-12456-JTD             Doc 612-4        Filed 11/25/20        Page 11 of 15



time to time, the “Plan”).2 The Plan is described in the related Disclosure Statement for Debtors’ Chapter
11 Plan [Docket No. 354] (including all exhibits thereto and as amended, modified or supplemented from
time to time, the “Disclosure Statement”) approved by order of the United States Bankruptcy Court for the
District of Delaware [Docket No. __]. The Disclosure Statement provides information to assist you in
deciding how to vote your Ballot. You should review the Disclosure Statement and the Plan before you
vote. You may wish to seek legal advice concerning the Plan and the classification and treatment of your
claim(s) under the Plan.

The Plan can be confirmed by the Bankruptcy Court and thereby made binding on you if it is accepted by
the holders of at least one-half in number and two-thirds in amount of the claims in Class 4 who vote on
the Plan and if the Plan otherwise satisfies applicable legal requirements.

                 *IMPORTANT NOTICE REGARDING TREATMENT FOR CLASS 4*

Class 4 Treatment. The Plan provides that each Holder of an Allowed General Unsecured Claim will
receive, in full satisfaction, settlement, discharge and release of, and in exchange for, such Allowed
General Unsecured Claim, its Pro Rata share of [___].
         .
            PLEASE REFER TO THE PLAN FOR THE COMPLETE TREATMENT OF
           CLASS 4 CLAIMS. IN THE EVENT OF ANY INCONSISTENCY BETWEEN
                  THIS BALLOT AND THE PLAN, THE PLAN SHALL CONTROL.

IF YOU HAVE RECEIVED A DAMAGED BALLOT OR IF YOU LOSE YOUR BALLOT, OR IF
     YOU HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR THE VOTING
          PROCEDURES, PLEASE CONTACT THE SOLICITATION AGENT.
                   PLEASE READ THE ATTACHED VOTING INFORMATION AND
                     INSTRUCTIONS BEFORE COMPLETING THIS BALLOT.

PLEASE COMPLETE ITEM 1. IF NEITHER THE “ACCEPT” NOR “REJECT” BOX IS CHECKED
IN ITEM 1, THIS BALLOT WILL NOT BE COUNTED AS HAVING BEEN CAST. IF THIS
BALLOT IS NOT SIGNED IN ITEM 3 BELOW, THIS BALLOT WILL NOT BE VALID OR
COUNTED AS HAVING BEEN CAST.

Item 1. Class Vote. The undersigned, the holder of a Class 4 General Unsecured Claim hereby votes, in
the amount set forth below, as follows (check one box):
                    Accept the Plan                    Reject the Plan.
                   Amount of Claim: $_______________________
Item 2. Acknowledgments. By signing this Ballot, the undersigned acknowledges receipt of the
Disclosure Statement and the other applicable solicitation materials and certifies that the undersigned is
the claimant or has the power and authority to vote to accept or reject the Plan on behalf of the claimant.
The undersigned understands that, if this Ballot is validly executed but does not indicate either acceptance
or rejection of the Plan, this Ballot will not be counted.




2
    Terms not otherwise defined herein shall have the meaning ascribed to such terms in the Plan.


                                                           2
DOCS_LA:333990.6
             Case 20-12456-JTD        Doc 612-4     Filed 11/25/20      Page 12 of 15



                   Name of Creditor               Social Security or Federal Tax I.D. No. (optional)


                      Signature

     If by Authorized Agent, Name and Title                        Street Address


                                                                City, State, Zip Code
 ____________________________________
              Date Completed                                     Telephone Number




                                              3
DOCS_LA:333990.6
             Case 20-12456-JTD              Doc 612-4         Filed 11/25/20         Page 13 of 15



     VOTING INFORMATION AND INSTRUCTIONS FOR COMPLETING THE BALLOT

1.      In the boxes provided in Item 1 of the Ballot, please indicate acceptance or rejection of the Plan. Complete
        the Ballot by providing all the information requested and sign, date and return the Ballot by mail, overnight
        courier or personal delivery to the Solicitation Agent at the following address:

                                         RTI Holding Company, LLC
                                    c/o Epiq Corporate Restructuring, LLC
                                              [ADDRESS TBD]


        An envelope addressed to the Solicitation Agent is enclosed for your convenience.

        Alternatively, you may submit your Ballot via the Solicitation Agent’s online portal by visiting
        https://dm.epiq11.com/case/rubytuesday/info. Click on the “Submit E-Ballot” section of the website and
        follow the instructions to submit your Ballot.

        IMPORTANT NOTE: You will need the following information to retrieve and submit your customized
        electronic Ballot:

                   Unique E-Ballot ID#:________________________________

        The Solicitation Agent’s online portal is the sole manner in which Ballots will be accepted via electronic or
        online transmission. Ballots submitted by facsimile, email or other means of electronic transmission will not
        be counted.

        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of your electronic
        Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you receive, as applicable.
        Creditors who cast a Ballot using the Solicitation Agent’s online portal should NOT also submit a paper
        Ballot.

        Ballots must be received by the Solicitation Agent by 5:00 p.m., Eastern Time, on January 22, 2021 (the
        “Voting Deadline”). If a Ballot is received after the Voting Deadline, it will not be counted.

2.      Please sign and date your ballot as required in Item 5. Your signature is required before your ballot may be
        counted.

3.      If your claim has not been previously allowed by order of the Bankruptcy Court, your claim will be deemed
        to be temporarily allowed, solely for purposes of voting on the Plan unless there is an objection to your claim
        pending as of January 5, 2021. The temporary allowance of your claim for voting purposes does not
        constitute an allowance of your claim for purposes of distribution under the Plan and is without prejudice to
        the rights of the Debtors, or any other party in interest, in any other context (e.g., the right to contest the
        amount or validity of any claim for purposes of allowance under the Plan). If your claim is the subject of an
        objection that was filed by January 5, 2021, in accordance with Bankruptcy Rule 3018, your Ballot will not
        be counted unless the Court temporarily allows your claim for purposes of voting to accept or reject the Plan.
        In order for a claim subject to a timely filed objection to be temporarily allowed for voting purposes only,
        you are required to file a motion with the Bankruptcy Court seeking such relief by no later than January 14,
        2021. Notwithstanding the foregoing, if the Debtors file a timely objection to your claim and request that
        your claim be allowed in a specific amount, and you file a timely and valid Ballot, your Ballot shall be
        counted in such specified amount.

4.      The following voting and standard assumptions shall be used in tabulating Ballots, including yours:




                                                          4
DOCS_LA:333990.6
             Case 20-12456-JTD               Doc 612-4         Filed 11/25/20          Page 14 of 15



        a.        Except to the extent the Debtors otherwise determine, or as permitted by the Court, Ballots received
        after the Voting Deadline will not be accepted or counted by the Debtors in connection with the confirmation
        of the Plan;

        b.        Claims shall not be split for purposes of voting; thus, each creditor must vote the full amount of its
        Claim(s) within each class to either accept or reject the Plan. If a creditor attempts to split such vote on their
        Ballot, such Ballot will not be counted for voting purposes;

        c.         Any executed Ballot which does not indicate an acceptance or rejection shall not be counted;

        d.       Any executed Ballot which indicates both an acceptance and rejection of the Plan shall not be
        counted;

        e.      Votes cast pursuant to a Ballot that is not signed or does not contain an original signature shall not
        be counted, unless the Court orders otherwise;

        f.      Parties holding Claims in more than one Class under the Plan may receive more than one Ballot
        coded for each different Class;

        g.      The method of delivery of Ballots to be sent to the Solicitation Agent is at the election and risk of
        each holder of a Claim, but, except as otherwise provided in the Disclosure Statement, such delivery will be
        deemed made only when the original, executed Ballot is actually received by the Solicitation Agent;

        h.        Delivery of the original executed Ballot to the Solicitation Agent on or before the Voting Deadline
        is required. Delivery of a Ballot by facsimile, email or any other electronic means will not be accepted unless
        otherwise ordered by the Court; however Ballots may be electronically submitted using the Solicitation
        Agent’s official on-line electronic ballot portal at https://dm.epiq11.com/case/rubytuesday/info;

        i.       No Ballot sent to the Debtors, or the Debtors’ financial or legal advisors, shall be accepted or
        counted;

        j.      If multiple Ballots are received from or on behalf of an individual holder of a Claim with respect to
        the same Claim prior to the Voting Deadline, the last properly completed Ballot timely received will be
        deemed to reflect the voter’s intent and to supersede and revoke any prior Ballot;

        k.       If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-fact, officer of a
        corporation, or other person acting in a fiduciary or representative capacity, such person should indicate such
        capacity when signing and, if requested by the Debtors, must submit proper evidence, satisfactory to the
        Debtors, of such person’s authority to so act in such capacity;

        l.        The Debtors, subject to contrary order of the Court, may waive any defect in any Ballot at any time,
        either before or after the close of voting, and without notice. Except as otherwise provided herein, the Debtors
        may reject such defective Ballot as invalid and, therefore, not count it in connection with confirmation of the
        Plan;

        m.        Unless otherwise ordered by the Court, all questions as to the validity, eligibility (including time of
        receipt) and revocation or withdrawal of Ballots shall be determined by the Debtors, which determination
        shall be final and binding;

        n.        If a designation is requested under section 1126(e) of the Bankruptcy Code, any vote to accept or
        reject the Plan cast with respect to such Claim will not be counted for purposes of determining whether the
        Plan has been accepted or rejected, unless the Court orders otherwise;

        o.        Any holder of a Claim who has delivered a valid Ballot voting on the Plan may withdraw such vote
        solely in accordance with Bankruptcy Rule 3018(a);


                                                           5
DOCS_LA:333990.6
             Case 20-12456-JTD               Doc 612-4         Filed 11/25/20          Page 15 of 15



        p.       Unless waived or as otherwise ordered by the Court, any defects or irregularities in connection with
        deliveries of Ballots must be cured by the Voting Deadline, and unless otherwise ordered by the Court,
        delivery of such Ballots will not be deemed to have been made until such irregularities have been cured or
        waived. Ballots previously furnished (and as to which any irregularities have not been cured or waived by
        the Voting Deadline) will not be counted;

        q.        Neither the Debtors, nor any other person or entity, will be under any duty to provide notification
        of defects or irregularities with respect to the delivery of Ballots, nor will any of them incur any liability for
        failure to provide such notification;

        r.        No fees or commissions or other remuneration will be payable to any broker, dealer or other person
        for soliciting Ballots to accept the Plan;

        s.       The Ballot is not a letter of transmittal and may not be used for any purpose other than to vote to
        accept or reject the Plan; and

        t.      The Ballot does not constitute, and shall not be deemed to be, a Proof of Claim or an assertion or
        admission of a Claim or Equity Interest.

5.      NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR TO MAKE
        ANY REPRESENTATION, OTHER THAN WHAT IS CONTAINED IN THE MATERIALS MAILED
        WITH THIS BALLOT OR OTHER MATERIALS AUTHORIZED BY THE BANKRUPTCY COURT.

6.      PLEASE RETURN YOUR BALLOT PROMPTLY. THE SOLICITATION AGENT WILL NOT
        ACCEPT BALLOTS BY FACSIMILE OR E-MAIL.

NO PERSON, INCLUDING THE SOLICITATION AGENT, HAS BEEN AUTHORIZED TO GIVE
ANY ADVICE, INCLUDING LEGAL ADVICE, REGARDING THE DEBTORS OR THE PLAN.




                                                           6
DOCS_LA:333990.6
